Citation Nr: 0909709	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-29 023	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
left hip.

2.  Entitlement to service connection for osteoarthritis, 
right hip.

3.  Entitlement to service connection for osteoarthritis, 
lumbosacral spine.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals, fractures of the left long and 
ring fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to 
September 1956.  He was born in 1936.

This appeal to the Board of Veterans' Appeals (the Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection was also in effect for degenerative joint 
disease of the left knee, rated as 30 percent disabling; for 
degenerative joint disease of the right knee, rated as 30 
percent disabling.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) had been awarded.  

The Veteran and S.S. had provided testimony before the 
undersigned Veterans' Law Judge at the VARO via 
videoconferencing in June 2006. 

The case was sent by the Board for an outside medical expert 
opinion, action which was recently completed. 




FINDINGS OF FACT

On March 6, 2009, the Board was notified, by a Motion to 
Dismiss Appeal submitted by the Veteran's representative, 
that the Veteran died in April 2008; the death certificate 
and the Motion by the Veteran's representative are now in the 
file. 



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Public Law No. 
110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C.A. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title . . . ."  The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



_____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


